Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/30/2018 was filed and entered into record.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant's election with traverse of species I claims 1-17 in the reply filed on 02/10/2021 is acknowledged.  The traversal is on the grounds that examination of all of the claims would not present in a serious search and/or examination burden.  This is not found persuasive because the difference in the subject matters presented in the claims requires different text searches, different class/subclass and different consideration.  Therefore, there would be a serious burden on the examiner if he or she was to require to examine all the claims.
The requirement is still deemed proper and is therefore made FINAL.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected claims with traverse, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/31/2020.

Claim Objections
Claims 1, 3-5, 8, 10 and 13-15 are objected to because of the following informalities:  “degree range” should be changed to “degree range of the rotation”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Work Cycle Logic” in claims 1 and 5.
“Action signal generator” in claim 1, 6-7, and 11.
“Sensor interface logic” in claim 2.
“Operation characterization logic” in claims 9-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-7 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “Work Cycle Logic”, “Action signal generator”, “Sensor interface logic”, “Operation characterization logic” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification is devoid of adequate structure to perform the claimed function.  In particular, the specification states claimed function of identifying a particular work cycle; generating an action signal; obtaining angle sensor information from an angular position sensor associated with the mobile machine; receiving an operation characteristics signal indicative of operation characteristics sensed on the mobile machine and generate an operation indication.  There is no disclosure of any particular structure, either explicitly or inherently, to perform the above claimed function.  As would be recognized by those or ordinary skill in the art; the claimed function can be performed in any number of ways in hardware, software or a combination of the two.  The specification does not provide sufficient 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-7 and 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  As described above, the disclosure does not provide adequate structure to perform claimed functions of identifying a particular work cycle; generating an action signal; obtaining angle sensor information from an angular position sensor associated with the mobile machine; receiving an operation characteristics signal indicative of operation characteristics sensed on the mobile machine and generate an operation indication.  The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 7-9, 12-14 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faivre et al. (US 2014/0107895).
Regarding to claim 1, Faivre teaches a work cycle detection and control system, comprising: (Abstract)
an angle detector (Fig.2 angle sensors 30) that detects an angular position of an implement, operably coupled to a mobile machine, relative to a base of the mobile machine; (¶0020 – Angle sensors 30 (FIG. 2) may be located near one or more joints of the linkage members (i.e., the joint between platform 13 and boom member 22, the joint between boom member 22 and stick member 23, the joint between the work implement and stick member 23), and between platform 13 and undercarriage 14) 
Fig, 2 angle sensors 30) that detects a degree range of rotation, about the base, in which the angular position of the implement is located; (¶0020 – detection relative position between platform 13 and under carriage 14)
work cycle logic (Fig.2 Controller 36) that identifies a particular work cycle, from a plurality of different work cycles, that the mobile machine is performing, based on the degree range; (Fig.3 blk. 43-45, ¶0033-0034 determining if bucket is swung (one pick up load is completed) then calculate a load)
an action signal generator (Fig.2 Controller 36) that generates an action signal, based on the particular work cycle. (Fig.3 Blk. 45-49; ¶0035-00037 – determining if the payload is accurate then log the data)
Regarding to claim 2, Faivre teaches the work cycle detection and control system of claim 1, Faivre further teaches sensor interface logic configured to obtain angle sensor information from an angular position sensor associated with the mobile machine, wherein the angle position sensor is configured to detect the angular position of the implement, relative to the base of the mobile machine, based on the angle sensor information (¶0035 – determining relative position of acceleration of boom relative to under carriage)
Regarding to claim 5, Faivre teaches the work cycle detection and control system of claim 1, Faivre further teaches wherein the work cycle logic is configured to identify the particular work cycle by accessing a mapping that stores an association between each work cycle, in the plurality of different work cycles, and a corresponding one of a plurality of different degree ranges (¶0025-0028 – determining operation condition based on data map stored in memory
Regarding to claim 7, Faivre teaches the work cycle detection and control system of claim 1, Faivre further teaches wherein the action signal generator is configured to generate instructions that control one or more controllable subsystems of the mobile machine, based on the action signal (Fig.3 Blk. 45-49; ¶0035-00037 – determining if the data should be logged or not based on boom swing condition)
Regarding to claim 8, Faivre teaches the work cycle detection and control system of claim 1, Faivre further teaches wherein the angle detector is configured to detect a direction of rotation, of the implement, and wherein the range detector is configured to detect the detected degree range, based, at least in part, on the detected direction of rotation (Fig. 1, ¶0020 – angle sensor 30 can detect angle and position relative to reference point e.g. position of rotation)
Regarding to claim 9, Faivre teaches the work cycle detection and control system of claim 1, Faivre further teaches operation characterization logic (Fig.2 Controller 36) configured to receive an operation characteristics signal indicative of operation characteristics sensed on the mobile machine and generate an operation indication, indicative of an operation performed by the mobile machine, based on the particular work cycle identified and the operation characteristics (Fig.3 Blk. 40-43; ¶0027-0028, ¶0031-0033 – describing different work cycle detected by controller 36)
Regarding to claim 12, Faivre teaches a computer implement method comprising:
detecting an angular position of an implement, operatively coupled to a mobile machine, relative to a base of the mobile machine; (¶0020 – Angle sensors 30 (FIG. 2) may be located near one or more joints of the linkage members (i.e., the joint between platform 13 and boom member 22, the joint between boom member 22 and stick member 23, the joint between the work implement and stick member 23), and between platform 13 and undercarriage 14)
Fig.3 blk. 43-45, ¶0033-0034 determining if bucket is swung (one pick up load is completed) then calculate a load)
generating an action signal, based on the particular work cycle (Fig.3 Blk. 45-49; ¶0035-00037 – determining if the payload is accurate then log the data)
Regarding to claim 13, Faivre teaches the computer-implement method of claim 12.  Faivre further teaches detecting a degree range of rotation, about the base, in which the angular position of the implement is located (¶0035 – determining relative position of acceleration of boom relative to under carriage)
Regarding to claim 14, Faivre teaches the computer-implement method of claim 12.  Faivre further teaches accessing a mapping that stores an association between each work cycle, in the plurality of different work cycles, and a corresponding one of a plurality of different degree ranges of rotation about the base; and determining that the work cycle corresponds to the detected degree range, based on the mapping (¶0025-0028 – determining operation condition based on data map stored in memory)
Regarding to claim 16, Faivre teaches the computer-implement method of claim 12.  Faivre further teaches obtaining angle sensor information from an angular position sensor; and detecting the angular position of the implement, based on the angle sensor information (¶0020 – Angle sensors 30 (FIG. 2) may be located near one or more joints of the linkage members (i.e., the joint between platform 13 and boom member 22, the joint between boom member 22 and stick member 23, the joint between the work implement and stick member 23), and between platform 13 and undercarriage 14
Regarding to claim 17, Faivre teaches the computer-Implement method of claim 12.  Faivre teaches receiving an operator characteristic signal indicative of operator characteristics sensed on the mobile machine; (¶0027)
generating an operation indication, indicative of an operation performed by the mobile machine, based on the particular work cycle identified and the operator characteristics. (Fig.3 Blk. 40-43; ¶0027-0028, ¶0031-0033 – describing different work cycle detected by controller 36)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faivre et al. (US 2014/0107895) as applied to claim 1 and 12 above and further in view of Mizuochi et al. (US 2013/0066527).
Regarding to claim 3, Faivre teaches the work cycle detection and control system.  Faivre fails to teach wherein the range detector is configured to detect the degree range by identifying an upper degree limit and a lower degree limit that define angular limits of the detected degree range.
Mizuochi teaches
wherein the range detector is configured to detect the degree range by identifying an upper degree limit and a lower degree limit that define angular limits of the detected degree range (¶0103-0105 defining a limit of degree of rotation to prevent tipping over)
It would have been obvious to ordinary skill in the art before the effective filling date of the claim invention to have modified the invention of Faivre to include the teaching of Mizuochi.  One would be motivated to accurately monitor the limit of the angle range rotation of a boom in order to prevent over swinging of the boom to cause a tipping of the equipment.
Regarding to claim 4, Faivre teaches the work cycle detection and control system.  Faivre fails to teach wherein the range detector is configured to compare the upper and lower degree limits of the degree range to the angular position of the implement, relative to the base of the mobile machine.
Mizuochi teaches
wherein the range detector is configured to compare the upper and lower degree limits of the degree range to the angular position of the implement, relative to the base of the mobile machine (¶0103-0105 defining a limit of degree of rotation to prevent tipping over)

Regarding to claim 6, Faivre teaches the work cycle detection and control system.  Faivre fails to teach a user interface display, wherein the action signal generator is configured to generate an indication that visually identifies the particular work cycle on the user interface display.
Mizuochi teaches
to teach a user interface display (Fig. 8-12), wherein the action signal generator is configured to generate an indication that visually identifies the particular work cycle on the user interface display (¶0111, 0115)
It would have been obvious to ordinary skill in the art before the effective filling date of the claim invention to have modified the invention of Faivre to include the teaching of Mizuochi.  With a display, one would be able to visually monitor the operation of the equipment and able to see a warning from the equipment.
Regarding to claim 15, Faivre teaches the computer-implement method of claim 13.  Faivre fails to teach identifying an upper degree limit and a lower degree limit that define angular limits of the detected degree range.
Mizuochi teaches
identifying an upper degree limit and a lower degree limit that define angular limits of the detected degree range (¶0103-0105 defining a limit of degree of rotation to prevent tipping over)


Allowable Subject Matter
Claims 10-11 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome USC 112(a)/(b).
The following is a statement of reasons for the indication of allowable subject matter.   
The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
Regarding claim 10, the prior art does not teach or suggest the claimed invention having “a time aggregator that aggregates an operating time of the mobile machine, in the degree range, when the work cycle detection logic identifies the particular work cycle based on the type of movement, the type of use of the attachment, and the aggregated operating time”, and a combination of other limitations thereof as recited in the claims.
Regarding claim 11, the claims have been found allowable due to their dependencies to claim 10 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614.  The examiner can normally be reached on M-TH 930-630PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DACTHANG P NGO/Examiner, Art Unit 2864                                                                                                                                                                                                        
/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862